Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/4/2020. Claims 1-20 are currently pending and claims 1, 8, and 15 are the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McColgan et al. (herein called McColgan) (US Patent 10,642,713 B1).


As per claim 1, McColgan anticipates: a method, the method comprising: determining, by one or more computer processors, whether an incident affecting at least one configuration item in a plurality of configuration items in an information technology environment impacts at least one event for at least one other configuration item in the plurality of configuration items (col. 1 line 60-col. 2 line 15, col. 3 lines 20-col. 4 line 5,  col. 13 lines 18-35, col. 15 lines 5-30, col. 16 lines 15-65, objects/devices/application/software elements/hardware components/etc. of system (plurality of configuration items in an information technology environment) are monitored and when an object encounters a fault/runtime error/etc. that impacts operation of the object or another object (incident affecting at least one configuration item/object in a plurality of configuration items/objects in the environment) a warning/notification is provided and a determination is made as to whether the fault/error/incident is a critical fault that impacts/causes failure/affects performance/etc. of other objects or a warning fault that does not impact/affect/etc. another object (determine whether incident/fault/error affecting one item/objects impacts at least one event/performance/causes failure/etc. for at least one other item/object in the plurality of items/object).); 
responsive to determining that the incident affecting the at least one configuration item in the plurality of configuration items impacts at least one event for the at least one other configuration item in the plurality of configuration items, identifying, by one or more computer processors, one or more pre-defined actions to execute on the at least one other configuration item in the plurality of configuration items (col. 4 lines 43-51, col. 
executing, by one or more computer processors, the identified one or more pre-defined actions on the at least one other configuration item in the plurality of configuration items (col. 6 lines 55-65, col. 7 lines 30-45, col. 13 lines 35-50, col. 17 line 55-col. 18 line 6, remedial/preventative actions are performed/pre-defined actions are executed/etc. on objects associated with faulting object/at least one other configuration item in the plurality of configuration items/etc. such as reconfiguration 
As per claim 4, McColgan further anticipates: wherein the one or more pre-defined actions are based on (i) the incident affecting the at least one configuration item in the plurality of configuration items, (ii) the at least one configuration item affected by the incident, (iii) the at least one other configuration item affected by the incident, and (iv) the at least one event occurring on the at least one other configuration item affected by the incident (col. 3 lines 20-30, col. 4 lines 25-31, col. 7 lines 20-45, col. 13 lines 27-50, col. 17 lines 45-col. 18 line 6, when object/configuration item (configuration item of the plurality of configuration items) encounters runtime error/fault/etc. (the incident/fault/runtime error affecting the at least one configuration item) that impacts operation/performance/etc. of (at least one event occurring on) other objects/configuration items associated with/dependent on/etc. the object (the at least one other configuration item affected by the incident), warnings/notifications are sent and remedial/preventative actions are taken such as reconfiguring objects/items affected by the fault/error/incident (one or more predefined actions). As the notifications/warnings/etc. are sent and remedial/preventative/predefined actions are taken on affected/dependent/associated/etc. objects/items when it is determined that a runtime error/fault/incident has been encountered/occurred affecting one object/item will affect/impact/etc. performance/operation/events of other objects/items associated with/dependent on the object, the predefined/remedial/preventative actions are based on (i) the incident affecting the at least one configuration item in the plurality of configuration items/a fault/runtime error occurring that affects an object, (ii) the at least 

As per claim 5, McColgan further anticipates: wherein: 
the incident is a planned or an unplanned status change to a normal operation of a configuration item (col. 3 lines 20-30, col. 13 lines 10-35, fault/incident may be runtime error/lack of resources/other condition that impacts operation/performance (unplanned status changes to normal operation) of the object/item or another object/item (a configuration item).); and 
the at least one event is a normal operation or function of the configuration item (col. 3 lines 20-30, col. 13 lines 20-25, col. 17 lines 20-25, fault/incident may be runtime error/lack of resources/other condition that impacts operation/performance (normal operation or function) of the object/item or another object/item (event is normal operation of the configuration item whose performance/operation is impacted/affected/etc. by the error/fault/incident).).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McColgan et al. (herein called McColgan) (US Patent 10,642,713 B1), and Brueckner et al. (herein called Brueckner) (US PG Pub. 2014/0310810 A1) in further view of Shah et al. (herein called Shah) (US PG Pub. 2012/0290870 A1). 

As per claim 2, McColgan further teaches:

 McColgan does not explicitly state, however Brueckner teaches:
receiving, by one or more computer processors when the incident has been resolved, a notification from the at least one configuration item affected by the incident (pars. ); 
transmitting, by one or more computer processors, an update to each configuration item of the plurality of configuration items in the information technology environment, wherein the update includes a first message to return to a normal operation (pars. [0081], when VM/virtual machine/component/item is compromised/incident occurs, other components/VM’s/etc. are notified and cease regular operation, manager reconfigures/removes compromised/promotes uncompromised/creates new/etc. components/VM’s/items/etc. to perform 
receiving, by one or more computer processors, a message from each configuration item in the plurality of configuration items indicating that the normal operation has resumed for each configuration item in the plurality of configuration items (pars. [0040], [0046], [0070]-[0072], [0077]-[0081], VM’s/items are periodically checked/validated/etc. for integrity at desired frequency and are checkpointed/logged/backed up/archived/stored/etc. if VM/item is not compromised/normal operation is occurring/etc., and logged/archived/stored/etc. VM’s/items are used to perform recovery when VM/item is determined to be compromised/incident occurs and VM’s/items are notified to resume normal operation. As the VM’s/items are periodically validated/determined to be operating correctly/etc. and backed up if validated/operating correctly, and as recovery is performed on VM’s/items using backed up/logged/etc. VM’s/items, it is obvious that a periodic integrity check/validation of the VM/item will occur/the VM/item will be validated/checked for integrity and backed/etc. up after recovery is performed and normal operation has resumed, as that would be the periodic check of the VM/item to ensure integrity, and as such validating the integrity of the VM’s/item’s and logging/storing/archiving/checkpointing/etc. the VM’s/Item’s when integrity is validated in a periodic validation and checkpoint performed after recovery/resuming normal operation is receiving a message/VM log/etc. from each configuration item/VM in the plurality of configuration items/VM’s indicating that the normal operation has 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add transmitting, by one or more computer processors, an update to each configuration item of the plurality of configuration items in the information technology environment, wherein the update includes a first message to return to a normal operation; and receiving, by one or more computer processors, a message from each configuration item in the plurality of configuration items indicating that the normal operation has resumed for each configuration item in the plurality of configuration items, as conceptually taught by Brueckner, into that of McColgan because these modifications allow for a method of notifying components/items/objects/etc. that the incident/error/etc. has been resolved and resuming normal operation, which is desirable as it allows for the items/components/objects/etc. to operate as desired after resolving the incident thereby helping to ensure that the program operates as intended.
While McColgan and Brueckner teaches monitoring the state of objects/items/etc., resolving an incident/performing remediation actions/etc., and notifying items/components/objects/etc. to resume normal operation after resolving the incident/, they do not explicitly state, however Shah teaches:
receiving, by one or more computer processors when the incident has been resolved, a notification from the at least one configuration item affected by the incident (pars. [0174]-[0175], failure/incident is found during integrity check and software repair is performed to remediate the failure, and after the repair is performed the integrity is 
Therefore it would have been obvious to one of ordinary skill in the a rt before the effective filing date of the claimed invention to add receiving, by one or more computer processors when the incident has been resolved, a notification from the at least one configuration item affected by the incident, as conceptually taught by Shah, into that of McColgan and Brueckner because these modifications allow for a method of determining/notifying/etc. that the incident/failure/error/etc. has been resolved, which is desirable as it helps ensure that the system/components/items/etc. are aware when incident/error/failure is resolved and it is safe to resume normal operation, which is desirable as it helps prevent errors from occurring by attempting normal operation before the incident/error/etc. is resolved, and helps ensure that the program operates as intended by allowing for normal operation to be resumed when the incident has been resolved.

As per claims 9 and 16, they a recite computer program product and computer system, respectively, having similar limitations to the method of claim 2, and are therefore rejected for the same reasoning as claim 2, above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McColgan et al. (herein called McColgan) (US Patent 10,642,713 B1), and Kimura et al. (herein called Kimura) (US PG Pub 2007/0220303 A1).

As per claim 3, McColgan further teaches:
responsive to determining that the incident affecting the at least one configuration item in the plurality of configuration items does not impact at least one event for at least one other configuration item in the plurality of configuration items (col. 3 lines 30-40, col. 15 lines 5-40, col. 17 lines 45-65, determination made that fault/incident of an object/configuration item is a warning fault/warning monitor/etc. that may not affect/impact other objects/events for other configuration items.), 
receiving, by one or more computer processors, a current status from the at least one other configuration item in the plurality of configuration items confirming normal operation (pars. [0074]-[0079], [0086]-[0089], [0148], network devices/objects/configuration items are connected to each other and when a device/third device/other configuration item detects a failure occurred due to failure in first or second device (incident/failure affecting one/first/second configuration item but not impact at least one event/cause failure for at least one other configuration item/third device), failure event including object to be monitored is transferred to server by third network device and server determines failure recovery/countermeasure against failures/etc. and transmits countermeasure information to first/second device/configuration item (transfer to server/receive at server a current status from the at least one other item/third device that notifies server of error in first or second device/configuration item but not the third device thereby confirming normal operation in third device).).


As per claims 10 and 17, they a recite computer program product and computer system, respectively, having similar limitations to the method of claim 3, and are therefore rejected for the same reasoning as claim 3, above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McColgan et al. (herein called McColgan) (US Patent 10,642,713 B1), Brueckner et al. (herein called Brueckner) (US PG Pub. 2014/0310810 A1), and Shah et al. (herein called Shah) (US PG Pub. 2012/0290870 A1), in further view of Kimura et al. (herein called Kimura) (US PG Pub 2007/0220303 A1)

As per claim 6, McColgen further teaches: 

one or more associated functions of each configuration item in the listing of configuration items (fig. 1A items 102 and 104, col. 5 lines 30-col. 6 lines 9-15, objects may be applications/functions which are dependent on/associated with/etc. other objects/applications, and objects may be associated with monitors/functions which monitor conditions and generate notifications, and table/event table includes/comprises object/function dependencies/associations/etc. and monitors/functions associated with objects.); and 
the event table is one of a master event table stored to a master server in the information technology environment or a local event table stored to each configuration item in the plurality of configuration items (fig. 1 items 102 and 104, col. 13 lines 50-col. 14 line 5, monitoring platform stores/saves object information and monitor information to table/event table which is stored either locally/in local memory of resources (local event table stored to each item) or remotely (stored to master server).).
While McColgen teaches determining remedial/preventative action, McColgen, Bruecknet, and Shah do not explicitly state, however Kimura teaches:
and one or more actions to take upon the determination of the incident for the at least one configuration item within the information technology environment (abstract, figs. 4a-6, pars. [0128]-[0134], table/event table includes pertinent function, object to be 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add and one or more actions to take upon the determination of the incident for the at least one configuration item within the information technology environment, as conceptually taught by Kimura, into that of McColgen, Bruecknet, and Shah because these modifications allow for an effective and efficient method of determining countermeasure/remedial action/preventative action/etc. to be used to resolve incident/failure/error/etc., which is desirable as it helps ensure that the errors/incidents/faults/etc. are resolved using actions known to successfully resolve/remediate/etc. the errors/incidents/etc., thereby helping to ensure that incidents are successfully resolved and the system/application/environment/etc. operates as intended.

As per claims 13 and 20, they a recite computer program product and computer system, respectively, having similar limitations to the method of claim 6, and are therefore rejected for the same reasoning as claim 6, above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McColgan et al. (herein called McColgan) (US Patent 10,642,713 B1) and Spiro et al. (herein called Spiro) (US PG Pub. 2018/0173216 A1).

As per claim 7, McColgan further teaches:

wherein the transmitted warning includes a name of a specific configuration item from the plurality of configuration items that is affected by the incident, a type of incident (col. 17 lines 10-30, notifications are provided to objects that may include identity of faulting object/name of specific configuration item that is affected by the incident, a predicted outcome, condition that triggered the notification, etc. (type of incident/fault).).
McColgan does not explicitly state, however Spiro teaches:
wherein the transmitted warning includes a start time of the incident, an expected duration of the incident, and a current date and time stamp (fig. 15 items 118, pars. [0016]-[0017], [0122], notification of a maintenance event/incident is received including 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McColgan such that the transmitted warning includes a start time of the incident, an expected duration of the incident, and a current date and time stamp, as conceptually taught by Spiro, because these modifications allow for more information about the error/fault/incident to be used when determining how to handle/resolve/etc. the error, which is desirable as it more information known about the error/fault/incident increases the effectiveness of resolving the error thereby helping to ensure that the program operates correctly and prevents errors from occurring.

As per claim 14, it recites a computer program product having similar limitations to the method of claim 7, and is therefore rejected for the same reasoning as claim 7, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/DOUGLAS M SLACHTA/Examiner, Art Unit 2193